Name: Commission Regulation (EEC) No 3147/85 of 12 November 1985 on the tariff classification of certain poultry cuts and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  EU finance
 Date Published: nan

 13 . 11 . 85 Official Journal of the European Communities No L 299/5 COMMISSION REGULATION (EEC) No 3147/85 of 12 November 1985 on the tariff classification of certain poultry cuts and amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 5 (3) thereof, Whereas partly boned poultry, cuts have recently come to account for an important part of the world's trade in poul ­ trymeat ; Whereas according to the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3068/85 (3), unboned poultry cuts fall within subheading 02.02 B II ; Whereas partly boned poultry cuts are not of the same type and value as unprocessed, unboned poultry cuts which fall within subheadings 02.02 B II a) to e) of the Common Customs Tariff ; whereas they should therefore be classified in subheading 02.02 B II g) ; Whereas the tariff nomenclature applicable as a result of Regulation (EEC) No 2777/75 is set out in the Common Customs Tariff ; whereas it should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of applying levies in the poultrymeat sector : 1 . 'Poultry cuts, unboned (bone-in)', for the purposes of subheadings 02.02 B II a), b), c), d), and e) of the Common Customs Tariff shall be taken to mean the cuts specified therein, including all bones ; 2. Poultry cuts as referred to in paragraph 1 which have been partly boned shall be classified in subheading 02.02 B II g) of the Common Customs Tariff. Article 2 The following Additional Note 7 is hereby added in Chapter 2 of the Common Customs Tariff set out in the Annex to Regulation (EEC) No 950/68 : '7. (a) For the purposes of subheadings 02.02 B II a), b), c), d) and e), "poultry cuts, boned (bone-in)", shall be taken to mean the cuts specified therein, including all bones. (b) Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 02.02 B II g).' Article 3 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 172, 22. 7. 1968, p. 1 . (3) OT No L 292. 2. 11 . 1985. o . 1 .